Citation Nr: 9926598	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals, pilonidal 
cyst, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the veteran's 10 percent 
rating for his service-connected pilonidal cyst disability.


FINDING OF FACT

A pilonidal cyst is not currently shown to be present, and 
residuals of the pilonidal cyst are not shown to be 
productive of functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, pilonidal cyst, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.14, 4.118, Diagnostic Code 7803 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected pilonidal 
cyst disability is more disabling than currently evaluated.  
A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for recurrent pilonidal cyst was 
originally granted in an April 1948 rating decision.  In that 
decision, the RO granted a zero percent rating for the 
veteran's pilonidal cyst disability.  The rating was 
increased to the currently assigned 10 percent disability 
rating in a February 1959 rating decision.  A November 1995 
Board decision continued the veteran's 10 percent disability 
rating.  The Board observes that because the veteran's 10 
percent rating has been in effect for over 20 years, it is 
protected from reduction.  38 C.F.R. § 3.951(b) (1998).

Service medical records reflect that in June 1946 the veteran 
underwent an excision of a pilonidal cyst.  The veteran's 
August 1946 separation examination indicated that the 
pilonidal cyst was well-healed and asymptomatic.

At a VA examination in June 1992, the examiner noted that a 
vertical scar in the intergluteal cleft was hypertrophic and 
tender; no draining sinus was noted.  The diagnoses included 
status post pilonidal cystectomy with residuals and 
hidradenitis suppurativa involving the intergluteal cleft, 
the right gluteal area, and the perianal area, with no sinus 
formation.

At a September 1997 VA examination, the veteran complained of 
pain and occasional bleeding in the perineal and inguinal 
areas.  Physical examination revealed multiple scars from 
skin grafts on his buttocks, gluteal crease, perineum, 
inguinal area, and scrotum.  The veteran had mild 
erythematous, moist macerated patches in the left inguinal 
area and scrotum, with mild tenderness.  The examiner noted 
that the veteran had no significant limitation of motion from 
his scars.  The diagnosis was hidradenitis suppurativa.

A November 1997 VA outpatient treatment record indicates that 
the veteran was diagnosed with hidradenitis.  A December 1997 
treatment record reflects that the veteran felt that his 
pilonidal cyst was "coming back."  He complained of pain over 
the right buttocks.  A superficial abrasion over a right 
buttocks skin graft was noted.  There was no evidence of an 
infection or wound.  

The veteran's pilonidal cyst is rated as 10 percent 
disabling, by analogy, to a tender and painful scar under 
Diagnostic Code 7803.  Under Diagnostic Code 7803, a 
superficial scar which is poorly nourished, with repeated 
ulceration, may be assigned a 10 percent evaluation.  See 38 
C.F.R. § 4.20 (1998).  No evaluation other than a 10 percent 
evaluation is assignable under Diagnostic Code 7803.  
Diagnostic Code 7804 also provides for a maximum 10 percent 
evaluation based on scarring.  The Board further notes that 
the veteran's post-incision scar does not involve the face or 
neck, is not analogous to a burn scar, and does not result in 
limitation of function.  Accordingly, evaluation under 
Diagnostic Codes 7800, 7801, 7802 or 7805, respectively, is 
not appropriate.

When eczema is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is assigned.  With exfoliation, exudation or 
itching, involving an exposed surface or extensive area, 
eczema is assigned a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  In this regard, the Board notes 
that the veteran's condition involves a non-exposed area and 
is not objectively shown to be subject to constant exudation 
or constant itching, or to involve extensive lesions or 
marked disfigurement.  As the criteria for the next higher 
evaluation under Diagnostic Code 7806 clearly are not met, no 
more than a 10 percent evaluation is assignable under that 
diagnostic code.

In view of the foregoing, the Board finds no basis for an 
increased schedular evaluation for the veteran's disability.  
The recent evidence of record reflects that the actual scar 
resulting from the in-service excision is asymptomatic; in 
fact, no findings relating to the veteran's pilonidal cyst 
were shown on the September 1997 VA examination.  The Board 
notes that the veteran has not been service-connected for 
hidradenitis suppurativa, and symptomatology associated with 
that disability cannot be used in rating the service-
connected residuals of pilonidal cyst removal.  38 C.F.R. 
§ 4.14.  Accordingly, the preponderance of the evidence is 
against a rating in excess of 10 percent for residuals, 
pilonidal cyst.

The Board finds that the disability picture presented by the 
veteran's residuals of a pilonidal cyst removal is not so 
exceptional or unusual as to warrant a referral for 
consideration of an evaluation on an extraschedular basis.  
The Board is therefore not required to remand the claim for 
increased evaluation residuals of a pilonidal cyst removal to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals, pilonidal cyst, is denied.


		
	TRUDY S. TIERNEY	
	Acting Member, Board of Veterans' Appeals

 

